Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This office action is in responsive to amendment filed on 6/16/21.

Response to Amendment
Claims 1-3 are amended.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Under STEP 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (PEG)
Under STEP 2A Prong One, Claims 1-3, recite steps of “…determining, when the self-driving level information is equal to or higher than a predetermined level and the vehicle speed information is equal to or higher than a first threshold speed and lower than a second threshold speed, a first level as an accessible confidentiality level for a high-confidential information on which a confidentiality level, and when the self-driving level information is equal to or higher than the predetermined level and the vehicle speed information is equal to or higher than the second threshold speed, a second level as the accessible confidentiality level, wherein the second level includes the first level determined as the accessible confidentiality level.  However these steps fall within the “Mental Processes” 2019 PEG grouping as concepts performed in the human mind.  For example, steps of "[a] determining, when the self-driving level information is equal to or higher than a predetermined level and the vehicle speed information is equal to or higher than a first threshold speed and lower than a second threshold speed, a first level as an accessible confidentiality level for a high-confidential information on which a confidentiality level; [b] when the self-driving level information is equal to or higher than the predetermined level and the vehicle speed information is equal to or higher than the second threshold speed, a second level as the accessible confidentiality level, wherein the second level includes the first level determined as the accessible confidentiality level;... can be perform via observation where human can visually see if the self-driving level information is equal to or higher than a predetermined level and the vehicle speed information is equal to or higher than a first threshold speed and lower than a second threshold speed then assigning the first level where can be confidentiality level; self-driving level information is equal to or higher than the predetermined level and the vehicle speed information is equal to or higher than the second threshold speed, 
Nowhere in Appellants' Specification is ¶ [0137] there any description that “recites steps [a]-[f] is intended to improve computer capabilities or an existing technology process.
Specification ¶ [0137] is there any description that " recites steps [a]-[f]" is intended to improve computer capabilities or an existing technology process, Rather, the activities recited in claims 1-3 are squarely within the realm of abstract ideas. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” 2019 PEG grouping as concepts performed in the human mind” grouping of abstract ideas.

Under STEP 2A Prong Two, This judicial exception is not integrated into a practical application. 
Claims 1-3 recite additional elements of “processor…memory…on-vehicle device”, “acquiring either or both of vehicle speed information on a vehicle capable of performing self-driving and current location information on the vehicle; acquiring, from an electronic control unit of the vehicle, self-driving level information indicating whether the vehicle is controlled for the self-driving by at least one system of the vehicle” , where both acquiring limitation are extra solution activity to perform the steps of the abstract idea discussed above.  The memory, device, and computational device are recited at a high-level of generality (i.e., as a generic device performing generic computer functions of messaging service environment) such that it amounts to no more than mere instructions to apply the exception using a generic computer, see Specification ¶ [0041, 0145].  Accordingly, these additional elements do not integrate the Certain methods of organizing” 2019 PEG grouping as concepts managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) and mathematical concepts. Accordingly, the claims recite an abstract idea.  

claims 1-3  is using on-vehicle device for monitoring rather than a technological solution is evidenced by the claim's failure to recite anything other than generic hardware outside of the abstract idea. See Specification ¶ [0041, 0145], which is operational with numerous other general purpose ... computing system environments or configurations. Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with computer system include, but are not limited to ... any of the above systems or devices, and the like"); Specification ¶ [0041, 0145] ("flowchart illustrations .. . can be implemented by computer readable program instructions ...instructions may be provided to a processor of a general purpose computer ... or other programmable data processing apparatus"). Spec, ¶ 0041, 0145.In Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315,1329 (Fed. Cir. 2017), the Federal Circuit concluded that claims directed to the use of an index to search for and retrieve data constituted an abstract idea as well as a well-known, routine and conventional process. See id. at 1327("the abstract idea of creating an index and using that index to search for and retrieve data ... organizing and accessing records through the creation of an index-searchable database, includes longstanding conduct that existed well before the advent of computers and the Internet" ( Mental Processes” 2019 PEG grouping as concepts performed in the human mind.

Similarly, the Supreme Court in Alice (573 U.S. 208, at 226) reviewed a method claim requiring "the use of a computer to create electronic records, track multiple transactions, and issue simultaneous instructions." Id. at 224 ( citations omitted). The petitioner in Alice emphasized that the method claims "recite specific hardware configured to perform specific computerized functions." Id. at 226 ( citation and quotations omitted). The Alice court found But what petitioner characterizes as specific hardware-a "data processing system" with a "communications controller" and "data storage unit," ... is purely functional and generic. Nearly every computer will include a "communications controller" and "data storage unit" capable of performing the basic calculation, storage, and transmission functions required by the method
claims. Id. ( citations omitted).
Here, claims 1-3 does not recite additional details, functionality or specialized processes to the recited generic components noted supra to distinguish itself from the analysis in Alice.

Under Step 2B, Claims 1-3 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of  (see BASCOM Global Internet Services v. AT&T Mobility LLC, 827 F .3d 1341 (Fed. Cir. 2016) holding recites generic computer, network and Internet components, none of which is inventive by itself) see also Two-Way Media Ltd. V. Comcast Cable Communications, LLC, 2017 U.S. App. LEXIS 21706 at 14 (Fed. Cir. Nov. 1, 2017) finding “Nothing in the claims or their constructions, including the use of “intermediate computers,” requires anything other than conventional computer and network components operating according to their ordinary functions”, see also “simply implementing an abstract concept on a computer, without meaningful limitations to that concept, does not transform a patent-ineligible claim into a patent-eligible one.” Accenture Global Service v. Guidewire Software, Inc., 728 F.3d 1336 (Fed. Cir. 2013) at 1345; see also the prohibition against patenting an abstract principle by attempting to limit the use of the [principle] to a particular technological environment (see Diehr, 450 U.S. at 191; “attempts to limit the abstract concept to a computer implementation and to a specific industry thus do not provide additional substantive limitations to avoid preempting the abstract idea of [the] system” Accenture Global Service v. Guidewire Software, Inc., 728 F.3d 1336 (Fed. Cir. 2013)); Classen as an example case identifying a mental process. Specifically, "[c]oncepts relating to data comparisons that can be performed mentally or are analogous to human mental work." See MPEP § 2106.04(a)(2), sections III and III A.  Therefore, the additionally recited limitations individually or in combination as a whole in Claims 1-3 fail to amount to significantly more than the abstract idea.  Therefore, Claims 1-3 are not directed to patent-eligible subject matter.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1-3 recites “determining, when the self-driving level information is equal to or higher than a predetermined level and the vehicle speed information is equal to or higher than a first threshold speed and lower than a second threshold speed, a first level as an accessible confidentiality level for a high-confidential information on which a confidentiality level, and when the self-driving level information is equal to or higher than the predetermined level and the vehicle speed information is equal to or higher than the second threshold speed, a second level as the accessible confidentiality level, wherein the second level includes the first level determined as the accessible confidentiality level”. This limitation fails the written description requirement because there is no description in the original specification of including the use of when the self-driving level is equal to or higher than the levels 0,1,2,4,5, it is possible to permit access to information with higher confidentiality as the threshold speed that is set in accordance with the vehicle speed increases. In applicant specification [0084] only supports for level 3, i.e. when the self-driving level is equal to or higher than the level 3, it is possible to permit access to information with higher confidentiality as the threshold speed that is set in accordance with the vehicle speed increases.  In the instant application, the mere fact that the original specification does not disclose the use of, for example, self-driving level information with respect to levels 0,1,2,4,5 and possible to permit access to information with higher confidentiality as the threshold speed that is set in accordance with the vehicle speed increases.  As stated in the specification [0084], level 3 information then its higher confidentiality but at the time of filing what confidential level would be assigned for self-driving levels for 0,1,2,4,5. Applicant specification does not show at time of filing the specification possess knowledge for how confidential level are relating to self-driving level other then level 3. Therefore, claims 1-3 are rejected for failing to comply with 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HITESH R PATEL whose telephone number is (571)270-5442.  The examiner can normally be reached on Monday-Friday 7am-3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HITESH PATEL/
Primary Examiner, Art Unit 2419

7/8/21